Title: From George Washington to Colonel Goose Van Schaick, 28 June 1780
From: Washington, George
To: Van Schaick, Goose



Sir
Head Quarters Ramapaugh [N.J.] 28th June 1780

I have just been informed by General Schuyler of his having recd advice from Mr Douw that the Oneida Indians are under apprehensions of being obliged to send their Women and Children down the Country to secure them from the Indians in the interest of the enemy, who threaten to destroy them on account of their attachment to us. Should this be the case, good policy as well as humanity points out the expediency of supporting them while the Men are in Arms with us—You will therefore be pleased from time to time to direct provisions to be issued

for this purpose upon the application of the Commissioners for Indian Affairs. I am &.
